Citation Nr: 0114506	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a foot condition, 
claimed as residuals of ingrown great toenails.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for bilateral scalenus 
anticus syndrome.  

5.  Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary disease (COPD) with etiology 
other than asbestosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1978 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was before the Board in March 1999 at which time 
service connection was denied for several issues including 
for pulmonary residuals of exposure to asbestos.   Several 
issues were also remanded to the RO for further development 
and those issues have been returned to the Board for further 
appellate review at this time.  While the case was in remand 
status, the RO granted the veteran's claim for service 
connection for a right knee disorder and that issue is no 
longer in appellate status.  

In its remand, the Board also referred to the RO the issue of 
entitlement to service connection for flat feet for initial 
consideration.  The RO considered and denied the referred 
issue and also denied an additional issue of service 
connection for a left calcaneal spur in a rating action of 
September 1999.  However, the veteran failed to perfect a 
timely appeal as to these additional issues and they are not 
properly before the Board at this time.  The only issues 
properly before the Board at this time are those set out on 
the title page.  

The Board notes that while this case was in appellate status, 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103, 5103A), became law, 
effective on November 9, 2000.  This law imposed additional 
duties and obligations on the VA in developing claims.  It 
also removed "well grounded" as a threshold criterion for 
seeking VA benefits.  In this regard, the issues of service 
connection for left knee disorder, low back disorder, 
bilateral scalenus anticus syndrome and bronchitis/COPD that 
were denied by the RO as not well grounded must be 
readjudicated and therefore will be the subject of a remand 
section at the end of this decision.  While the veteran's 
claim for service connection for residuals of ingrown great 
toenails was also denied by the RO as not well grounded, 
correction of this procedural deficiency by the RO is not 
necessary in light of the Board's decision herein on this 
matter.  


FINDING OF FACT

Ingrown great toenails were first shown and treated during 
service in 1994-95 and recent VA examination in April 1999 
shows currently existing residuals that reasonably could be 
related to the service treatment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
residuals of bilateral ingrown great toenails were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.102 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran complained of and 
was treated for an ingrown great toenail on the left in mid-
to-late 1994 with partial removal and on the right great toe 
in January 1995 with a history of similar problems for 
several years.  

Subsequent service medical records up to the veteran's 
discharge are negative for additional pertinent findings with 
respect to ingrown toenails or any residuals thereof.  The 
record shows that the veteran was discharged from service in 
October 1995 due to diabetes mellitus for which he is now 
service connected.  

The veteran's original claim for service connection in 
October 1995 included a claim for a disability of the feet.  
The only finding with respect to the feet on initial VA 
examination in January 1996 was a numbness said to be due to 
his diabetes.  No findings with respect to the toes were 
reported on this examination.  

A rating action in June 1996 awarded service connection for 
diabetes mellitus with neuropathy of the feet, but denied 
several other issues.  In his July 1996 notice of 
disagreement (NOD) with the rating action, the veteran 
specifically stated that he was seeking service connection 
for his ingrown great toenails.  

The RO scheduled the veteran for another examination to again 
include examination of the feet.  The veteran was reexamined 
in November 1997, but again no findings with respect to the 
great toes were reported and the specific issue of service 
connection for residuals of ingrown great toenails was not 
addressed by the RO and was not certified to the Board on 
appeal.  In its remand of March 1999, the Board noted that 
the veteran had had partial removal of both great toenails 
during service and was seeking service connection.  The Board 
referred this issue to the RO for consideration.  

On VA examination in April 1999, the veteran complained of 
pain under the right great toenail and in the left toe.  He 
also complained of some numbness in other toes and the heel, 
which the examiner attributed to his diabetic neuropathy.  
The examiner noted he had no history of toe injury.  On 
examination the examiner noted partial removal of the toenail 
on each great toe with associated pain.  

Private medical records reveal no postservice treatment for 
any toe condition.  



Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b)  (2000).  

Service connection may be granted for any disease or injury 
diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  

Analysis

Service medical records reveal that the veteran first 
developed ingrown great toenails in service in 1994-95 and 
received treatment therefore.  On initial VA examination in 
January 1996, the veteran was not specifically examined for 
this condition and only numbness of the feet due to his 
diabetes was noted.  

In his NOD of July 1996, the veteran specifically advised the 
RO that he was seeking service connection for his ingrown 
toenails.  However, when the RO scheduled the November 1997 
VA examination, it did not request examination of the great 
toes, but merely the feet in general.  Again, no specific 
findings with respect to the great toes were reported on 
examination.  While the initial postservice examinations, did 
not show the presence of any residual disability of the great 
toes, there was no specific effort made on examination to 
identify such disability.  

Following the Board's remand in 1999, the veteran was 
reexamined and the examiner found residual disability of the 
great toes compatible with that first identified and treated 
in service.  Thus, there is uncontroverted evidence of 
complaints and treatment of ingrown toenails in service.  
Moreover, the most recent VA examination reveals evidence of 
current great toe disorders that more likely than not are 
attributable to service.  Further, there is no indication by 
competent medical evidence that the disability preexisted 
active duty or that it arose as a separate entity subsequent 
to service discharge.  Based on the above, the Board finds 
that the evidence is, at a minimum, in relative equipoise as 
to whether the veteran's current residuals of ingrown great 
toenails were incurred while on active duty.  Consequently, 
reasonable doubt should be resolved in favor of the veteran 
and service connection for the residuals of ingrown great 
toenails is granted.  


ORDER

Service connection for residuals of ingrown great toenails is 
granted.  


REMAND

The veteran's remaining claims seeking entitlement to service 
connection were denied by the RO on the basis that these 
claims were not well grounded.  The veteran timely appealed 
all of these adverse rating decisions and the issues were 
later certified to the Board for appellate review and were 
thereafter the subject of a Board remand in March 1999.  

There has been a significant change in the law since the case 
was remanded.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law eliminated the concept of a well-grounded claim and 
redefined the obligations of the VA with respect to the duty 
to assist.  These change in the law are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the record in this case shows that the veteran's 
claims for service connection for left knee disorder, low 
back disorder, bilateral scalenus anticus syndrome and 
bronchitis/COPD, have been denied by the RO as not well 
grounded, which under the provisions of the VCAA is no longer 
a legitimate basis for denial.  Thus, the veteran is entitled 
to have these claims readjudicated, since Public Law 106-475 
(VCAA) has removed well groundedness as a basis for denial.  
See Karnas.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his left knee disorder, low 
back disorder, bilateral scalenus anticus 
syndrome and bronchitis/COPD, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  In light of the new adjudicatory 
requirements set out in the VCAA, the RO 
should reevaluate and readjudicate the 
veteran's claims for service connection 
for left knee disorder, low back 
disorder, bilateral scalenus anticus 
syndrome and bronchitis/COPD, previously 
denied as not well grounded.  

3.  Any additional development or 
clarification deemed necessary to 
accomplish the above objectives should be 
undertaken by the RO.  The RO must also 
review the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

4.  If any determination remains adverse 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



